Per Curiam.
Appellants, against whom a judgment was ■ rendered for the possession of real estate, prayed an appeal to this court, gave bond, and perfected such appeal as of term time, except that they failed to file the transcript in the office of the clerk of this court within the sixty days specified by statute. §650 Burns 1901, §638 R. S. 1881.
*4211. *420Notice of appeal was subsequently served upon the ap*421pellee and the appellants now present their application and bond for a supersedeas, together with a brief in support thereof. It is stated in the brief that, acting under a writ issued in said cause, the sheriff of said county has ousted the appellants from the premises in dispute, and we are asked to restore the property to them.
2. The function of a supersedeas is to stay further proceedings upon the judgment appealed from. Board, etc., v. Gorman (1873), 19 Wall. (U. S.) 661, 22 L. Ed. 226; Elliott, App. Proc., §389. Section 654 Burns 1901, §642 R. S. 1881, provides that any levy made shall be relinquished. To what extent the provisions of this statute may apply to the facts of this case is not, at present, a matter which we are in a position to decide.
Supersedeas ordered.